Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 1 of 28




                                                  CV-20-4980
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 2 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 3 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 4 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 5 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 6 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 7 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 8 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 9 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 10 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 11 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 12 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 13 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 14 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 15 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 16 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 17 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 18 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 19 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 20 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 21 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 22 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 23 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 24 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 25 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 26 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 27 of 28
Case 1:20-cv-04980-LJL Document 2 Filed 07/02/20 Page 28 of 28
